DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group A in the reply filed on 2/18/2021 is acknowledged.  Claims 1-12, 16, 18-23, 26, 28-31 are pending and claims 13-15, 17, 24-25, and 27 are withdrawn from consideration.

Claim Objections
Claim 16 is objected because it depends on claim 13 which is withdrawn.  The examiner will interpret this claim as being dependent on claim 1.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7, 16, 18-23, 26, 28, 29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US 2015/0224864) in view of King (US 2011/0246005)
As to claim 1 Schwartz discloses a system comprising: 
a vehicle having an electric drive axle configured to supplement, in a through-the-road (TTR) hybrid configuration, motive torque provided by a fuel-fed engine through a primary drivetrain(Paragraph 64 “In the through-the-road power arrangement shown in FIG. 9, wheels 952a and 952b comprise two or more wheels that are coupled to one or more axle(s) 956 and 928. Wheels 952a and 952b are driven by engine 908 (consuming fuel 914) via transmission 930 independently of wheels 902a and 902b. Wheels 902a and 902b comprise two or more wheels that are coupled to one or more axles 928, and are driven by motor-generator 920 via transmission 925 using power either from electric grid 924 and/or electrical energy storage device 904.”); and 
a controller for the electric drive axle coupled to a controller area network interface to retrieve a signature indicative of the fuel-fed engine (Paragraph 64 “As illustrated, power flow controller 922 is responsive to user input 923 and also communicates with engine 908 and other components including electrical energy storage device 904 through power electronics 918 to monitor and control power flow to wheels 952a and 952b and wheels 902a and 902b”)

King teaches the controller further coupled to retrieve from an information store brake-specific fuel consumption (BSFC) type data based on the retrieved indicative signature and thereby adapt operation of the controller and electric drive axle to the fuel-fed engine(Paragraph 29 “According to one embodiment, drive control 72 references stored engine data 76 corresponding to heat engine operation and efficiency, such as an engine map and a look-up table for brake-specific fuel consumption, engine speed, and fuel injector duty cycle. Likewise, drive control 72 receives motor signals 78 corresponding to operating characteristics of an electric motor/generator unit, including motor speed and motor torque for example. Drive control 72 also references stored motor data 80 corresponding to operation of the electric motor/generator unit, such as an electric drive system efficiency map and a look-up table for drive efficiency, motor speed, torque, and DC link voltage. Data referenced from the motor and engine maps and look-up tables is input to hybrid controller 82 along with vehicle speed data 84”). 
It would have been obvious to one of ordinary skill to modify Schwartz to include the teachings of having brake specific fuel consumption data for the purpose of providing optimal fuel efficiency.
As to claim 2 Schwartz  in view of King teaches a system  wherein the controller is not directly responsive to controls of the fuel-fed engine and primary drivetrain, but (Schwartz Paragraph 64) using the retrieved BSFC type data to characterize efficiency of the fuel-fed engine with which the electric drive axle is paired in the through-the-road (TTR) hybrid configuration(King Paragraph 29). 
As to claim 3 King teaches a system wherein the retrieved BSFC type data maps at least fuel-fed engine operating points to fuel consumption (Paragraph 29). 
As to claim 4 King teaches a system wherein the retrieved BSFC type data maps fuel-fed engine and primary drivetrain operating points to fuel consumption (Paragraph 29). 
As to claim 5 King teaches a system wherein the vehicle includes a tractor unit having the fuel-fed engine, the primary drivetrain, the electric drive axle and the controller therefor (Paragraph 26). 
As to claim 7 Schwartz discloses a system wherein the retrieved signature is indicative of both the fuel-fed engine and the primary drivetrain of the tractor unit (Paragraph 64). 
As to claim 16 King teaches a system wherein, for at least some signatures recognized after coupling to the controller area network interface, the retrieval of the BSFC type data by the controller is from a portion of the information store hosted locally on the vehicle(Paragraph 29). 
As to claim 18 King teaches a system wherein the retrieval of the BSFC type data and the adaptation of the controller are performed automatically as part of an initial  (Paragraph 29). 
As to claim 19 King teaches a system wherein the BSFC type data includes one or more of: 
a machine-readable encoding of multi-dimensional data characterizing 
efficiency of a corresponding fuel-fed engine as a function of at least engine torque related measure and an engine speed related measure (Paragraph 29); 
a machine-readable encoding of BSFC curves or surfaces; and a machine-readable encoding of data derivative of either or both of the foregoing. 
As to claim 20 Schwartz discloses a system further comprising: 
an energy store on the vehicle, the energy store configured to supply the electrically powered drive axle with electrical power in a first mode of operation and further configured to receive energy recovered using the first electrically powered drive axle in a second mode of operation(Paragraph 38). 
As to claim 21 the claim is interpreted and rejected as in claim 1.
As to claim 22 the claim is interpreted and rejected as in claim 2.
As to claim 23 the claim is interpreted and rejected as in claim 16.
As to claim 26 the claim is interpreted and rejected as in claim 16.
As to claim 28 the claim is interpreted and rejected as in claim 18.
As to claim 29 the claim is interpreted and rejected as in claim 5.
As to claim 31 the claim is interpreted and rejected as in claim 2.


s 6, 8-12, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US 2015/0224864) in view of King (US 2011/0246005) as applied to claim 1 above, and in further view of Healy (US 2016/0318421)
As to claim 6 Healy teaches a system wherein the controller area network interface includes a J1939 interface by which the controller is coupled to an engine control module of the tractor unit (Paragraph 24). 
It would have been obvious to one of ordinary skill to modify Schwartz to include the teachings of having a J1939 interface for the purpose of providing a communication interface for various vehicle components.
As to claim 8 Healy teaches a system further comprising: 
a trailer portion mechanically coupled to the tractor unit (Figure 3, Paragraph 5). 
It would have been obvious to one of ordinary skill to modify Schwartz to include the teachings of having a trailer portion for the purpose of operating a tractor trailer in a hybrid configuration.
As to claim 9 Healy teaches a system further comprising: 
the trailer portion having an additional electric drive axle coupled to the controller (Paragraph 25). 
As to claim 10 Schwartz in view of King and Haley teaches a system 
wherein the vehicle includes a trailer portion having the electric drive axle and the controller therefor (Figure 3, Paragraph 37), 
wherein the vehicle is mechanically coupled to a first tractor unit that includes the fuel-fed engine and the primary drivetrain to provide a first tractor-trailer vehicle configuration for which a first set of the retrieved brake-specific fuel consumption  (King Paragraph 29), and 
wherein the vehicle is mechanically coupleable to a second tractor unit that includes a second fuel-fed engine and primary drivetrain to provide a second tractor-trailer vehicle configuration for which a second set of the BSFC type data, once retrieved, adapts operation of the controller and electric drive axle to the fuel-fed engine of the second tractor-trailer vehicle configuration (King Paragraph 29). 
As to claim 11 Healy teaches a system 
wherein the controller area network interface includes a J1939 interface by which the controller is coupled to an engine control module of the first tractor unit and whereby the controller is couplable to an engine control module of the second tractor unit to retrieve the signature(Paragraph 24)., 
the retrieved signature being respectively indicative of either the first or the second fuel-fed engine (Paragraph 24-25). 
As to claim 12 King teaches a system further comprising: on the first tractor, an additional electric drive axle (Paragraph 26). 
As to claim 30 Schwartz in view of King and Healy teaches a method wherein the vehicle includes a trailer having the controller and the electric drive axle and a tractor unit, the method further comprising: 
reconfiguring the vehicle to instead couple to a different tractor unit having a second fuel-fed engine (Healy Paragraph 54); 
via the controller area network interface, retrieving a second signature indicative of the second fuel-fed engine (Healy Paragraph 52); 
(King Paragraph 29); and 
adapting operation of a controller for the electric drive axle to the second fuel-fed engine using the retrieved brake-specific fuel consumption (BSFC) type data (King Paragraph 29). 
It would have been obvious to one of ordinary skill to modify Schwarz to include the teachings of having a tractor trailer like that described in Haley for the purpose of connecting different trailers to different tractors 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
2/23/2021